DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,034,701 to Adamiec.
Regarding claim 20, Adamiec discloses a tool for driving rotation of a threaded member, comprising: a handle (30), and a keyed shaft (24 – Fig. 2) coupled to the handle via a spring biased releasable torque transfer mechanism, the torque transfer mechanism including: a cantilever member (any one of 44), and a spring plate (any corresponding one of 42) mounted in contact with the cantilever member, configured to apply a force on the cantilever member (Fig. 4).
Allowable Subject Matter
Claims 1-4, 8-19 and 21-23 are allowed.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered and some are persuasive while others are not persuasive.
As to applicant’s arguments with regard to claims 1-4, 8-19 and 21-23, these arguments are persuasive and these claims are allowed.
As to applicant’s argument with regard to claim 20, see the new rejection based on Adamiec above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734